—Motion for reargument granted. Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ. [See ante,"p. 820.] On reargument, order appealed from reversed on the law and the facts, without costs, and plaintiff’s motion to punish for contempt of court denied without prejudice to renewal. The Special Term was without power to punish defendants for contempt by fine or imprisonment without proof of personal service of the order directing discovery and inspection. On further consideration we think the answers of the defendants should not be struck out. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.